Citation Nr: 0426705	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  97-26 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to August 1970.  This matter is to the Board of 
Veterans' Appeals (Board) on appeal from a June 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The case was the subject of a 
February 2003 Order of the Court of Appeals for Veterans 
Claims (Court), granting a Joint Motion for Remand of the 
parties dated in January 2003, and vacating the Board's June 
2002 decision in this matter.  In October 2003 the Board 
remanded the case for compliance with the Court's Order. 


FINDINGS OF FACT

1. A knee disorder was not manifested in service, and 
arthritis of the knees was not manifested in the first post-
service year.

2. There is no competent evidence of a nexus between the 
veteran's current bilateral knee disorder and his active 
service.


CONCLUSION OF LAW

Service connection for a bilateral knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this claim with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.  Regulations implementing the VCAA 
are published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA redefined the obligations of VA with 
respect to the duty to assist and mandated an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the June 1997 RO rating decision, the July 
1997 Statement of the Case, the April 2002 and April 2004 
Supplemental Statements of the Case, and a January 2004 
letter sent to the veteran by the RO, adequately informed him 
of the information and evidence needed to substantiate his 
claim.

The Statement of the Case and Supplemental Statements of the 
Case set forth the applicable laws and regulations.  A 
January 2004 letter from the RO to the veteran informed him 
of the type of evidence that would substantiate his claim 
(i.e., an injury in military service or disease that began in 
or was made worse during military service, or an event in 
service causing injury or disease; a current disability; and 
a relationship between the current disability and an injury, 
disease or event in service); that he could submit any 
evidence in support of his claim; and that he could have the 
RO obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the original RO decision that is the 
subject of this appeal was entered in June 1997, before the 
enactment of VCAA.  VA could not have informed the veteran of 
law that did not yet exist.  Moreover, in Pelegrini II, the 
Court also made it clear that where, as in this case, notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.
 
In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used "when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached" 
(quoting Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 
1967) (emphasis added)).  See also 38 U.S.C. § 7261(b)(2); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that there is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").   

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant in January 2004 was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case was provided to the appellant in April 2004.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the precise language corresponding 
to the "fourth element," the Board finds that the appellant 
was otherwise fully notified of the need to submit any 
evidence pertaining to his claims.  In the January 2004 RO 
letter, the RO asked the veteran to inform the RO about any 
additional information or evidence that he wanted the RO to 
obtain.  Further, he was informed that he should send "any 
additional information," and that he should inform the RO of 
"any additional evidence / information / arguments which 
would support your claim..."  (Emphasis in original.)  Had he 
informed the RO of relevant evidence, as requested by the RO, 
which was in his possession but not submitted to the RO, the 
RO obviously would have requested that he submit any such 
evidence.  The veteran was informed that VA would assist him 
in obtaining any such evidence and that he could 
alternatively "submit any evidence and information requested 
in this letter," to include evidence he could obtain on his 
own or evidence already in his possession. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, the RO contacted the veteran in 
January 2004 and asked him to identify all medical providers 
who treated him for his bilateral knee disability.  He did 
not respond to the January 2004 RO letter and the RO has 
obtained all previously identified evidence (with the 
exception of one private provider who indicated that his 
older records were destroyed and unavailable), to include 
records of VA treatment of the veteran's knees as identified 
by the veteran's attorney in correspondence received by the 
Board in October 2003.

No VA examination has been provided in connection with this 
claim, and an examination is not required under the facts of 
this case.  In light of the medical opinions relating the 
veteran's left knee problems to a 1977 work injury, and the 
extended time before any right knee problems developed, the 
Board finds that there is no reasonable possibility that an 
exam would assist in substantiating the veteran's claim.  See 
38 U.S.C.A. § 5103A(a)(2).  An examination would be for the 
purpose of establishing current disability, a point not in 
dispute, or a nexus between the currently shown bilateral 
knee disability and a disease or injury during service, which 
cannot be shown under the facts of this case because there is 
no disease or injury shown in service.  The Board concludes 
that the medical evidence already of record provides 
sufficient competent medical evidence to decide the claim.  A 
VA medical examination is not needed in the present case 
because there is no evidence showing the current condition to 
have been incurred in service or that it may be related to 
any incident of service.  38 U.S.C.A. § 5103A(d)(2)(A-C) (See 
also 38 C.F.R. § 3.159 (c)(4)).  

The case was remanded by the Board in October 2003 for 
additional development of the evidence.  A review of the 
record shows that the RO has complied with all remand 
instructions, to include providing the veteran proper notice 
of the VCAA and obtaining records of treatment from the North 
Texas VA Medical Center.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  However, the since enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 
Stat. 2651, 2673) (Dec. 2003) permits VA to adjudicate a 
claim within a year of receipt of the claim.  The provision 
is retroactive to the date of the VCAA, November 9, 2000.  
Consistent with this change in the law, although the veteran 
was provided notice in January 2004 indicating that he had 
one year to submit additional evidence, the veteran was 
notified in April 2004 by the RO that his case would be 
forwarded to the Board for adjudication if the RO received no 
additional information within 60 days, and was notified in 
August 2004 that the case was being returned to the Board. 

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible.  No additional 
assistance or notification to the appellant is required; 
there has been no prejudice to the appellant, and his 
procedural rights have not been abridged.  

Factual Background

The veteran alleges that his current bilateral knee 
disability was caused by repeated lifting in the manner he 
was taught to lift objects in the military.  He asserts that 
he was instructed to bend his knees and lift with his legs so 
as to avoid back injuries.  

Service medical records reveal no complaints of or treatment 
for any knee condition in service.  On February 1969 service 
entrance examination, the veteran's lower extremities were 
clinically evaluated to be normal.  On July 1970 service 
separation examination, there were no defects of the knees.  
The lower extremities were clinically normal.

Private records of treatment from November 1977 to November 
1979 reveal treatment for a twisting injury to the left knee 
the veteran sustained at work in November 1977.  The veteran 
denied any previous knee problems.  An injury to the meniscus 
was diagnosed.  He continued to complain of pain in the left 
knee, and underwent arthroscopy.  In June 1978, he complained 
of weakness in both legs and bilateral knee pain.  The doctor 
suspected that the veteran's complaints were psychosomatic, 
and he did not find any demonstrable physical disabilities.  
In January 1979, the veteran reported severe pain in the left 
knee after squatting; a medial meniscus tear was diagnosed, 
and a meniscectomy was performed.  The doctor opined that 
this injury was related to his prior industrial accident, 
which weakened the meniscus.

In a letter dated in October 1997, a second private medical 
provider reported that he was the veteran's treating 
physician in August 1985, but that records related to 
outpatient care for that period had been destroyed after 10 
years.

Records of emergency room care from September 1992 to 
September 1997 reveal that in January 1994 the veteran 
complained of left knee pain after jumping from a moving car.  
There were bruises and swelling of the left knee on 
examination.  Range of motion was good.  X-rays were negative 
for any acute fracture. 

In November 1995, a private doctor treated the veteran for 
complaints of bilateral knee pain, worse on the left.  The 
veteran reported pain for several years and a history of 
several surgeries of the knees in the late 1970's and early 
1980's.  By history, the left knee had always bothered him.  
On examination, varus deformities of both knees were noted, 
and the veteran stated that he had always been bowlegged.  X-
rays of both knees showed mild degenerative changes and no 
significant joint space narrowing in the medial compartments.  
The impression was mild degenerative arthritis of both knees, 
and status post-operative medial meniscectomies, complete on 
the left.

VA treatment records from March 1996 to September 1996 reveal 
that the veteran underwent arthroscopy of the left knee in 
March 1996 to debride bucket handle tears to the medial and 
lateral menisci.  He reported an on-the-job injury to his 
left knee in 1977, and had favored the knee ever since.  He 
had undergone surgery on the right knee ten years prior.  
Magnetic resonance imaging (MRI) showed torn left knee 
tissue.  During a hospitalization for alcohol dependence in 
August and September 1996, the veteran complained of chronic 
knee pain, for which he was given anti-inflammatory drugs.

In August 1998, a private physician who treated the veteran 
in the late 1970's reexamined him.  The veteran complained of 
bilateral knee pain, left worse than right.  He reported that 
the left knee was becoming progressively bowlegged.  X- rays 
showed serious arthritic changes in the left knee, and lesser 
changes in the right knee.  The diagnoses were bilateral knee 
pain, significant degenerative arthritis of the left knee, 
and mild early degenerative arthritis of the right knee.
A treating physician wrote in June 2001 that the veteran was 
under his care for arthritis of the knees and hands.  The 
veteran was no longer able to work as an air conditioning and 
heating worker because of the severity of his arthritis.
 
In April 2002, the veteran sought VA treatment, complaining 
of left knee pain with swelling for the past 6 months, with 
the knee giving way recently.  X-rays in April 2002 showed a 
maintained joint space, with no bone spurs noted in the femur 
or tibia, but a possible bone spur in the inferior patella.  
History related by the veteran during treatment in September 
2002 included a cartilage injury many years ago with 
subsequent arthroscopic "clean-out" in 1977 and in 1995 or 
1996.  He was symptomatically doing well until March 2002 
when he was standing at a funeral and felt a clunk in his 
knee.  He experienced significant swelling which resolved, 
but he continued to have significant lighting-like pain in 
the left knee and difficulty with ambulation, and even with 
some activities of daily living, secondary to knee pain.  
October 2002 VA treatment reports indicate diagnoses by MRI 
of some degenerative changes, chondromalacia, bone spurring, 
and some degenerative meniscal changes.  He was treated with 
a series of three corticosteroid injections to the knee, 
ending in July 2003.

Law and Regulations

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Certain chronic disabilities, to 
include arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In order to prevail on the merits on 
the issue of service connection, there must be medical 
evidence of current disability; medical or, in certain 
circumstances lay, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disability.  Shedden v. Principi, No. 04-7001 
(Fed. Cir. Aug. 20, 2004); Hickson v. West, 12 Vet. App. 247, 
253 (1999).
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

The veteran has a current bilateral knee disability, as 
demonstrated by private and VA treatment records.  However, 
there is no evidence of any injury in service, or of any 
complaints of pain related to the knees during service.  
There is no evidence to show that arthritis of the knees was 
manifested in the veteran's first post-service year; 
consequently, the presumptive provisions of 38 U.S.C.A. §§ 
1112, 1113 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  The 
only evidence relating the veteran's current knee disability 
to service is his opinion that the manner in which he learned 
to lift in service contributed to his current disability; 
however, as a layperson, he is not competent to establish 
medical causality by his own assertions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The veteran's treating doctors relate his left knee condition 
to a 1977 work injury, and the right knee problems developed 
subsequent to that work injury.  Without competent (medical) 
evidence of a nexus between current bilateral knee disability 
and service, or evidence of any injury in service, two of 
three critical elements for establishing service connection 
are not satisfied.  Consequently, service connection for the 
veteran's current bilateral knee disability is not warranted.

As the preponderance of the evidence is against the claim for 
service connection for     a bilateral knee disorder, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a bilateral knee disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



